DETAILED ACTION

Applicants' amendments and arguments, filed September 16, 2021 have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 5, 11-16, 19-20 have been canceled by Applicants without prejudice or disclaimer. Claims 1, 4, 6-10, 17-18 are examined herein. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10 and 17-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2011/0268791) in view of Lenhert (U.S. 2013/0137599).
Liu teaches nanoparticles having lipids associated with mesoporous silica as a mixture (See entire document, e.g. Examples 4, 5, 10, 11). The nanoparticles are taught to have multiple bilayers (i.e. multilayered) in order to influence cargo loading and sealing [0033].  In one embodiment, a lipid bilayer is fused onto a silica surface, which shows fusion and a synergistic loading mechanism [0034]-[0037]. The cargo may be quantum dots [0034]. The protocell (i.e. silica-lipid nanoparticle) formed can deliver cargo (i.e. dots) across a cell membrane for drug delivery [0033][0039]. Silica may be present in the silica containing layer at about 70% [0062] prior to the addition of cargo and lipids (Example 3), which form the protocell (i.e. lipid multilayer dot). The drug may be doxorubicin [0036]. 

Lenhert teaches lipid multilayer arrays containing two different drugs on a slide (i.e. support). Each lipid multilayer array contains a dot, or droplet [0109], that encapsulates the encapsulated material [0059][0061]. When the array is exposed to cells, the dots are taken up by the cells they are exposed to [0059][0063]. The delivery material for hydrophilic and lipophilic drugs is liposomes, which may include phospholipids for deposit onto the surface of silicone chips [0112]. The drugs may be valinomycin and docetaxel [0112] and may be separated from one another on the slide [0159]. Lenhert defines lipid multilayers as having a lipid coating thicker than 5nm [0080]. The thickness of the dots are 10-100nm [0114]. The arrays are separated from one another on the slides by spaces (Fig.1) and arrays were demonstrated to deliver the drugs to only contacted cells and not neighboring cells [0159]. The arrays allow testing of drug delivery mechanisms to cells [0107-0111]. The arrays may be bound together [0006].  
It would have been prima facie obvious to a person having ordinary skill in the art making the nanoparticles comprising quantum dots of Liu to place the nanoparticles onto the multilayer array of Lenhert in order to test them for cell culture screening. MPEP 2143(I)(A). MPEP 2113 governs “derived from an alkyl silicate” as it is a product-by-process limitation and “small molecule” (claim 17) is interpreted to include docetaxel. 


Obviousness Remarks
Applicants argue that in various exemplary embodiments of Liu, the porous can include mesoporous silica. This is significantly different from the present invention. In Lui, the lipid bilayer is on the outside and coats the particle core comprising silica in order to promote cellular uptake [0008]. For these reasons, Applicants request the rejection be withdrawn. 
Examiner disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. Applicants have pointed to specific embodiments which have differences from the instant claims, but provided no reasons as to why the embodiments cited by the Examiner do not render the instant claims prima facie obvious. 

Applicants argue that Lenhert does not disclose or suggest a device as recited in the amended claims. Indeed, Lenhert’s silicon support is not equivalent to a lipid-silica based hybrid assembly that forms a coating on the lipid multilayer dots. Lenhert does not disclose or suggest a device having a coating on a surface of a lipid multilayer dot comprising a silica based compound present as a hybrid assembly with lipid on a surface of the multilayer dot, and wherein the coating has a thickness of at least 5 nm, as recited in the amended claims. Applicants submit that the rejection should be withdrawn because the claims are not obvious. 
Examiner disagrees that the pending claims are non-obvious. The obviousness rejection is based on the combination of the Lenhert and Liu references. As such, arguments against the references individually are not persuasive. Liu in combination with Lenhert rendered the pending claims prima facie obvious.


Specifically, the claimed devices comprising surface supported lipid multilayers dots wherein the lipid multilayer dots include a coating comprising a silica based compound present as a hybrid assembly with lipid on a surface of the multilayer dot and having a thickness of at least 5 nm, serve the purposes of

a. encapsulating materials including water soluble compounds which do not leak into aqueous solution from the stabilized coated droplets. Evidence for this feature is shown in Figure 11. Figure 11 shows tetramethyl orthosilicate treatment of lipid multilayer dots prevents leakage of both hydrophobic and hydrophilic encapsulated molecules. Both hydrophilic and hydrophobic rhodamine dyes remain encapsulated in the lipid multilayers over an hour and half while encapsulated hydrophilic rhodamine leaks from the untreated lipid multilayers. Tetramethyl orthosilicate treatment also mitigates leakage of hydrophilic molecules like free rhodamine dye from oil multilayers such as a mixture of castor oil and hexanoic acid (Hex-Cas).

b. cells are still able to take up water soluble materials from these stabilized coated droplets. Evidence for this is shown in Figure 12A-12C which show iSLK.219 assay is compatible with lipid microarray screening, including surface delivery of water soluble doxycycline. Figure 12A is a fluorescence micrograph of an array prior to cell culture. Only the right column of spots contains doxycycline. Figure 12B is a fluorescence micrograph of the array after cell culture. Figure 12C is a higher magnification of the area highlighted by the rectangle in Figure 12B showing DAPI stained nuclei and the two reporter genes. This is surprising in light of purpose a. above, in that it would be expected that stabilization by coating the lipid multilayer dots would prevent release of encapsulated small molecules in cell culture. This is not the case as small molecules (hydrophilic or hydrophobic) can be taken up by adherent cells from the stabilized coated arrays.

Based on the alleged unexpected results, Applicants submit the rejection be withdrawn.
Examiner disagrees. To establish an unexpected result, Applicants’ have the burden of demonstrating that the instantly claimed subject matter produces a result that is unexpected based on the state of the art at the time of the invention. MPEP 716. Applicants must also demonstrate that the result is commensurate in scope with the data presented. MPEP 716.02(d).  Here, Applicants have not established how the state 


 Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612